Citation Nr: 1119855	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  99-11 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected Morton's neuroma of the left foot.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from November 1973 to September 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO denied service connection for a psychiatric disability, to include on a secondary basis.  In June 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2005.

In March 2007, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, the AMC continued to deny the claim (as reflected in an August 2008 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

In April 2009, the Board denied the claim on appeal.  The Veteran appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in January 2010, the Veteran granted a power-of-attorney in favor of private attorney Robert V. Chisholm with regard to the claim on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The record reflects numerous diagnoses of acquired psychiatric disorders including schizoaffective disorder, panic disorder, dysthymia, major depressive disorder, and depression.  Pursuant to the February 2008 Board remand, the Veteran was provided a VA psychiatric examination in March 2008 to determine whether his left foot Morton's neuroma caused or aggravated a psychiatric disability.  In the report of that examination, the VA examiner stated that the Veteran had ongoing psychiatric symptoms that interfered with his occupation but not because of the neuroma.  In a July 2008 addendum opinion, the examiner stated that he did not feel that the neuroma was a cause or an aggravation of the Veteran's psychiatric disabilities.  However, as noted in the parties' joint motion, such opinions were both mere conclusions, for which the examiner did not provide adequate rationale.  

In January 2011, the Veteran's attorney submitted a written report from Dr. M., a private psychologist.  After examining the claims file and interviewing the Veteran, Dr. M. expressed the opinion that it is more likely than not that the Veteran began to develop a schizophrenic spectrum disorder while on active duty and that he has suffered from psychotic symptoms from then to the present time.  Dr. M. also stated the opinion that the Veteran has a pain disorder due to his service-connected Morton's neuroma of the left foot.

Regarding the opinion that the Veteran began to develop a schizophrenic spectrum disorder while on active duty and that he has suffered from psychotic symptoms from then to the present time, Dr. M. explained that, while the Veteran was discharged from service in September 1974 due to having demonstrated character and behavior characteristics deemed not compatible with continued service, and although no psychiatric diagnoses were noted at that time, such in-service character and behavior characteristics were early signs of schizophrenic spectrum disorder.  Dr. M. noted that, in October 1974, shortly after the Veteran's discharge, he was admitted to a hospital for complaints of pain, was noted to have a "rather peculiar and flat" affect, and was diagnosed as having passive-aggressive personality disorder, which was noted to have been established during his service.  Dr. M. also stated that the Veteran filed his initial service connection claim for a "nervous condition" in October 1974.

The record reflects that the Veteran was discharged from service due to substandard performance, which included continued acts of misconduct such as periods of absence without leave, the counseling for which he did not respond to.  However the Veteran's service treatment records are negative for any complaints, findings, or diagnosis of an acquired psychiatric disability, the report of a July 1974 separation examination reflects a normal psychiatric evaluation, and an August 1974 statement of medical condition indicates that there had been no change in the Veteran's medical condition since the separation examination.  Also, reports of examination for National Guard service dated in January 1976, May 1978, and May 1979 indicate normal psychiatric examinations, and at the time of these examinations, the Veteran reported never having had any depression, excessive worry, or nervous trouble of any sort, and no history of psychiatric problems or treatment were reported by the Veteran.  The first post-service evidence of an acquired psychiatric disability is dated in 1991.  

Noting the lack of any post-service mental health records from 1974 to 1991, in formulating his opinion, Dr. M. largely relied on Veteran's given history of continuity of symptomatology from his discharge from service in September 1974 to the present.  Specifically, Dr. M. asked the Veteran if he heard voices in the years following his period of service, and the Veteran responded that he did.  However, the Veteran's given history and self-reports have consistently been noted to be of questionable reliability on medical evaluation.  In the report of an October 2005 VA examination, the examiner stated that the "examination was very difficult to perform due to the veteran's limited intelligence and very poor memory."  Dr. M., himself, in the January 2011 report, stated that his interview with the Veteran was "poorly productive," that the Veteran was nearly impossible to keep on point, and that the Veteran was vague to the point of being opaque.  

Furthermore, in determining that the Veteran developed a schizophrenic spectrum disorder while on active duty, Dr. M. asked the Veteran if "he had been hearing voices since 1974," to which the Veteran responded that he had.  However, Dr. M.'s report does not address or explain a November 1992 mental impairment report, made in connection with a disability determination, which indicates that the Veteran stated that he had had hallucinations since 1969, four years prior to his entry into service, that he first remembered having depression after his mother died when he was 15, and that he first remembered auditory hallucinations at the age of 16.

Regarding Dr. M.'s statement that the Veteran has a pain disorder due to his service-connected Morton's neuroma of the left foot, Dr. M. based such diagnosis largely on his interview with the Veteran, with Dr. M. stating that the Veteran "is preoccupied with the pain in his left foot to such an extent that he has seemed virtually unable to think about anything else for a significant length of time."

However, such characterization of the Veteran's preoccupation with his Morton's neuroma appears somewhat inconsistent with the record.  May 2002 to November 2005 VA treatment records indicate treatment for the Veteran's left foot Morton's neuroma.  However, on a May 2005 VA examination, the Veteran stated that his treatment had been beneficial and that he only had occasional pain due to his neuroma, and a November 2005 VA treatment record indicates a diagnosis of stump/recurrent neuroma of the left foot, mildly symptomatic.  Also, the report of a July 2006 VA examination indicates the opinion of the VA examiner that the Veteran's recurrent stump neuroma of the left foot was not affecting his ability to work, since the Veteran was responding to conservative care such as injection therapy.  Moreover, VA treatment records show consistent mental health treatment and therapy from March 2005 to October 2006, but include no discussion or mention of the Veteran's left foot disability as a cause or aggravating factor of any of his psychiatric symptoms or condition by either the Veteran or any medical provider.

Under the above circumstances, and in light of the points raised in the joint motion regarding the inadequacy of the March 2008 and July 2008 VA opinions, the Board finds that a medical opinion by a psychiatrist or psychologist-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the original claim for service connection will be adjudicated on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO must obtain and associate with the claims file all pertinent records.

The record reflects that there may be outstanding VA medical records which may be pertinent to the claim on appeal.  In this regard, the record reflects that the Veteran has been receiving continuous treatment at the VAMC in Providence.  While the claims file currently includes outpatient treatment records from Providence dated to October 2006, more recent pertinent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any pertinent records of treatment, since October 2006, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the psychiatrist or psychologist is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the following actions:

1.  The RO should obtain from the Providence VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since October 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability/ies.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) (a) that the disability had its onset in, was aggravated by, or is otherwise medically related to service; and, if not (2) whether the disability was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected Morton's neuroma of the left foot.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

In rendering the requested opinion(s), the psychiatrist or psychologist should specifically consider and discuss the January 2011 report and opinions of Dr. M.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

